DETAILED ACTION

Applicant’s response filed on 09/15/2021 has been fully considered. Claims 1-9 and 11-23 are pending. Claims 2 and 18-23 are withdrawn. Claim 10 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-4, 8-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS).
Regarding claim 1, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein thereafter, the porogen, the solvent, the unreacted substances, and the like are removed from the porous particles [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer, a curing agent, 
Ishizuka does not teach a specific embodiment of the porous body containing no primary to tertiary amino groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ishizuka’s aromatic epoxy compound that is a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound, a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound, or a fluorene-containing epoxy compound as Ishizuka’s aromatic epoxy compound or to select Ishizuka’s non-aromatic epoxy compound that is an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound as Ishizuka’s non-aromatic epoxy compound, which would read on the limitation the porous body containing no primary to tertiary amino groups as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining porous particles with a similar interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle because Ishizuka teaches that each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle 
Regarding claims 3-4, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided 
Regarding claims 8-9, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer, a curing agent, and a porogen [0115], wherein the curing agent is a phenol curing agent [0117], which reads on the limitation wherein the curing agent is a curing agent containing no primary to tertiary amino groups as claimed, and on the limitation wherein the curing agent is a curing agent containing no nitrogen atom to be quaternized by acid treatment as claimed.
Regarding claims 12-13, Ishizuka teaches that each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], which reads on the limitation wherein the interconnected pore structure in which holes communicate with each other is an interconnected pore structure in which through holes communicate with each other as 
Regarding claims 14-15, Ishizuka teaches that the porous particles have a substantially spherical shape [0008], which reads on the limitation the porous body according to claim 1, which is a porous particle as claimed, wherein the porous particle is a substantially spherical particle as claimed.
Regarding claim 16, Ishizuka teaches that each of the porous particle is shaped so that the longest diameter is not more than 1.6 times the shortest diameter [0020].
Regarding claim 17, Ishizuka teaches that each porous particle has a mean particle size in a range from 0.5 to 30,000 μm [0021].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) as applied to claim 1, and further in view of Yamato et al. (US 2007/0036959 A1, cited in IDS).
Regarding claims 5-7, Ishizuka renders obvious the porous body according to claim 1 as explained above.
Ishizuka does not teach that the epoxy compound is an epoxy compound represented by the chemical formula (E1) as claimed. However, Yamato teaches an alicyclic epoxy resin available from Daicel Chemical Industries, Ltd. under the trade name of EHPE-3150 that is used in a coating composition that further comprises poly(p-vinylphenol) [0126], wherein a porous sheet is immersed in the coating composition and air-dried, and the poly(p-vinylphenol) and the alicyclic epoxy resin are cured [0127] to .

11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) as applied to claim 1, and further in view of Shirrell (US 2006/0135710 A1).
Regarding claim 11, Ishizuka renders obvious the porous body according to claim 1 as explained above. Ishizuka teaches that the curing agent is a phenol curing agent [0117].
Ishizuka does not teach that the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. However, Shirrell teaches a substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], wherein the curing agent is present in an epoxy resin composition that further comprises an epoxy resin [0007], wherein the composition is impregnated upon a reinforcing material, wherein the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], wherein prepregs are generally manufactured by 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on the limitation wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Shirrell teaches that the substituted novolac curing agent that is represented 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is beneficial for being useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is beneficial for being useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], and that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], which would have been desirable for Ishizuka’s curing agent and which would have been beneficial for modifying curability of Ishizuka’s thermosetting composition because Ishizuka teaches that the curing agent is a phenol curing agent [0117], that the curing agent is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing the thermosetting composition [0115], wherein thereafter, a polymerization step is performed by heating .

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Ishizuka does not teach or suggest the specific combinations of features of claim 1 because Ishizuka generally teaches in paragraph [0115] that the dispersion preparation step specifically is performed by, for example, mixing a thermosetting composition containing at least a solvent servicing as a porogen with a hydrophobic organic solvent (dispersion medium) to which the block copolymer, dispersant. has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles (p. 2), Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein .
Ishizuka does not teach a specific embodiment of the porous body containing no primary to tertiary amino groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ishizuka’s aromatic epoxy compound that is a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound, a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound, or a fluorene-containing epoxy compound as Ishizuka’s aromatic epoxy compound or to select Ishizuka’s non-aromatic epoxy compound that is an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound as Ishizuka’s non-aromatic epoxy compound, which would read on the limitation the porous body containing no primary to tertiary amino groups as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining porous particles with a similar interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous 


In response to the applicant’s argument that only through the present disclosure would one recognize the specific combination of the porous body formed by a copolymer of an epoxy compound and a curing agent that curing agent being a phenolic compound, wherein the porous body is a porous body containing no primary to tertiary In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Office’s judgment on obviousness in the rejection of the claims that is set forth in this Office action takes into account only the teachings of Ishizuka.
In response to the applicant’s argument that the results shown in Table 1 in the specification of the instant application show unexpected improved property of suppressing the swelling under acidic conditions and unexpected improvements in the properties of the present invention (p. 3), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. This is because claim 1 does not limit the amounts of the epoxy compound and the curing agent that is a phenolic compound, does not limit the species of the epoxy compound, does not limit the species of the curing agent that is a phenolic compound except that it is a phenolic compound, and does not exclude the porous body from further comprising other unrecited ingredients or from being formed of other unrecited ingredients, except excluding primary to tertiary amino groups. In contrast, Ex. 1, 3, and 4 in the specification of the instant application have a porous 
In response to the applicant’s argument that due to combination of features having unexpected improved properties over the prior art, one having ordinary skill in the art would have no reason to modify the teachings of Ishizuka to include the copolymer of an epoxy compound and a curing agent, where the curing agent is a phenolic compound, as recited in claim 1 (p. 3), the applicant’s allegations of unexpected results are not persuasive as explained in the previous paragraph. Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein thereafter, the porogen, the solvent, the unreacted substances, and the like are removed from the porous particles [0115], wherein the thermosetting composition comprises an epoxy 
Ishizuka does not teach a specific embodiment of the porous body containing no primary to tertiary amino groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ishizuka’s aromatic epoxy compound that is a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound, a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound, or a fluorene-containing epoxy compound as Ishizuka’s aromatic epoxy compound or to select Ishizuka’s non-aromatic epoxy compound that is an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound as Ishizuka’s non-aromatic epoxy compound, which would read on the limitation the porous body containing no primary to tertiary amino groups as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining porous particles with a similar interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle because Ishizuka teaches that each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle 
In response to the applicant’s argument that the remaining claims are patentable over the suggested modification of Ishizuka for at least the same reasons as with claim 
In response to the applicant’s argument claims 5-7 are patentable over the suggested modification of Ishizuka for at least the same reasons as with claim 1 (p. 4), claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) as applied to claim 1, and further in view of Yamato et al. (US 2007/0036959 A1, cited in IDS). The Office’s response to the applicant’s arguments with respect to claim 1 that are explained above are maintained.
In response to the applicant’s argument that Yamato fails to cure the deficiencies of Ishizuka with respect to claim 1 (p. 4), Ishizuka does not have deficiencies with respect to claim 1 as explained above in the Office’s response to the applicant’s arguments with respect to claim 1.
In response to the applicant’s argument that claim 11 is patentable over the suggested modification of Ishizuka for at least the same reasons as with claim 1 (p. 4), claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) as applied to claim 1, and further in view of Shirrell (US 2006/0135710 A1).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767